PER CURIAM.
Through his August 19, 2016 emergency petition for writ of mandamus, William Rupp sought to halt a trial set for August 25. According to the petition, the action was not “at issue” because pleading issues remained outstanding. Accordingly, Rupp argued, the trial court violated Florida Rule of Civil Procedure 1.440 by setting the case for trial.
Shortly after Rupp filed his petition, and several days before the scheduled trial, this court’s motions panel issued an order staying the trial pending resolution of Rupp’s petition. The stay effectively removed the case from the August- 25th docket, which is all the petition sought. At this point, there is nothing to do but dismiss the petition as moot.
DISMISSED.
OSTERHAUS, JAY, and WTNSOR, JJ., CONCUR.